Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 April 23, 2010 VIA EDGAR Correspondence Division of Investment Management United Stated Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn:John Grzeskiewicz Re: DWS Funds Listed in Exhibit A (the “DWS Funds”) Dear Mr. Grzeskiewicz, We are filing today this letter, through EDGAR, as correspondence to respond to comments and questions I discussed with you via a telephone conference call on Monday, April 19, 2010 with respect to the Post-Effective Amendments filed with the Securities and Exchange Commission (the “Commission”) pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”) in the case of certain DWS Funds on March 2, 2010 and, in the case of DWS Advisor Funds, Cash Reserve Fund, Inc., and Money Market Trust pursuant to Rule 485(a)(3) under the 1933 Act on March 3, 2010 (the “Amendments”). Below please find each comment relating to the Amendments that we discussed with you during our conversation followed by our response. 1) Comment:Based on discussions you had with the staff of the Office of Insurance Products of the Commission, you indicated that Item 9 of Form N-1A requires that each statutory prospectus for the DWS Funds include a description of the fund’s principal investment strategy and risks and Item 4 of Form N-1A requires a summary of the disclosure contained in response to Item 9 in each summary section.You asked that we include a separate response to Item 9 in each of the statutory prospectuses for the DWS Funds, and that we consider whether our Item 4 disclosure in the summary section is a summary of that disclosure for each DWS Fund. Response: In light of the time, resources and added costs necessary to effect such a significant change to each of the summary and statutory prospectuses for the DWS Funds, it was agreed during our call that we would address this comment in connection with our post-effective amendments that are filed with the Commission with an effective date of August 1, 2010.We continue to believe that our summary and statutory prospectuses in their current form fully comply with the requirements of Form N-1A. 2) Comment:You asked that we delete the heading “Other Investments and Techniques” under the section entitled “Principal Investment Strategy” of the summary and statutory prospectuses of each DWS Funds because it is not required by Item 4 of Form N-1A. Response: We have deleted the heading “Other Investments and Techniques” under the section entitled “Principal Investment Strategy”of each summary and statutory prospectus. 3) Comment:You asked that we delete the description of the securities market broad-based benchmark index from the "Performance" section of the summary and statutory prospectuses of each DWS Fund because it is not required by Item 4 of Form N-1A. Response: The description of the securities market broad-based benchmark index has been deleted from the "Performance" section of each summary and statutory prospectus. 4) Comment:You asked that we consider deleting the disclosure in each summary prospectus relating to the closure of Class B shares of the DWS Funds and the availability of other share class to particular types of shareholders in the section entitled “Purchase and Sale of Fund Shares” because it is not required by Item 6 of Form N-1A. Response: We believe that this disclosure is permitted by Item 6(a) of Form N-1A since this disclosure pertains to the “minimum initial and subsequent investments requirements” for specific share classes.Without this disclosure, or disclosure substantially similar to it, shareholders receiving only the Summary Prospectus would not know which class of shares is available to them for purchase. In addition to these comments, we wanted to take this opportunity to respond to a comment that you discussed with us in March of this year.In a letter dated March 30, 2010, we indicated that we would respond at a later date to your comment that we consider replacing the heading “Calendar Year Total Returns,” under the “Performance” section in the summary prospectus, with the heading “Bar Chart.”We believe that making this change could cause confusion and note that other fund families do not use the heading “Bar Chart” in their Summary Prospectuses. If you have any questions relating to these matters, please feel free to contact me at (617) 295-3986. Sincerely, /s/Scott D. Hogan Scott D. Hogan Vice President cc:Thomas Hiller, Esq. – Ropes & Gray John Marten, Esq. – Vedder Price EXHIBIT A DWS FUNDS Filed on March 2, 2010 under Rule 485(a): 1933 Act File Number 1940 Act File Number DWS Communications Fund, Inc. 002-87336 811-03883 DWS Global/International Fund. Inc. DWS RREEF Global Infrastructure Fund 033-05724 811-04670 DWS Institutional Funds Cash Management Fund Cash Reserves Fund Institutional DWS EAFE® Equity Index Fund DWS Equity 500 Index Fund DWS U.S. Bond Index Fund 033-34079 811-06071 DWS Investment Trust DWS S&P 500 Index Fund 002-13628 811-00043 DWS Portfolio Trust DWS Core Plus Income Fund 002-13627 811-00042 Filed on March 3, 2010 under Rule 485(a)(3): Cash Reserve Fund, Inc. Prime Series 002-72658 811-03196 DWS Advisor Funds DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund NY Tax Free Money Fund Tax Free Money Fund Investment 033-07404 811-04760 DWS Money Market Trust DWS Money Market Series 002-78122 811-03495
